                     Case 1:18-cv-11327-LJL Document 49 Filed 11/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                  11/16/2020
                                                                       :
MATTHEW KAY,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      18-cv-11327 (LJL)
                  -v-                                                  :
                                                                       :           ORDER
PORT AUTHORITY TRANS HUDSON CORP.,                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        There is no trial date set for this case. At a conference held on June 15, 2020, the Court referred the
parties to mediation and advised them that the earliest trial date would likely be February 2021. In September,
2020 mediation was held but was unsuccessful in resolving any of the issues in the case.

        While a trial date in February is still possible, due to the ongoing health crisis it is likely that the Court
will not be able to empanel a jury to try this case until the second quarter of 2021 at the earliest.

        IT IS HEREBY ORDERED that, by one week from the date of this Order, the parties shall file a status
letter with the Court advising as to whether they would prefer to proceed by bench trial in February or to
continue waiting until a jury becomes available. The Court will not proceed with a bench trial unless both
parties waive the right to a jury. Upon receipt of the parties’ letter, the Court will provide the parties with a date
by which the parties should be ready for trial—recognizing, however, that such date is subject to change.

        IT IS FURTHER ORDERED that the pending Motions in Limine, at Dkt. Nos. 30, 32, and 35 are denied
without prejudice to renewal. At a conference held on April 3, 2020, the parties represented to the Court that
they would seek to resolve the motions and would file a stipulation and proposed order resolving the motions
before the final pretrial conference. The Court assumes that the parties will resolve the issues raised in the
motions between themselves—if they do not, either party may renew any of the motions before trial.

        The Clerk of Court is respectfully directed to close Dkt. Nos. 30, 32, and 35.

        SO ORDERED.

Dated: November 16, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
